In an action to recover damages for medical malpractice, etc., the plaintiff appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.), entered November 17, 2003, which, upon a jury verdict, is in favor of the defendants Luigi Capobianco and Luigi Capobianco, PLLC, and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
To conclude as a matter of law that a jury verdict is not supported by sufficient evidence, there must be “no valid line of reasoning and permissible inferences which could possibly lead rational [persons] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Leha v Yonkers Gen. Hosp., 22 AD3d 809 [2005], lv denied 6 NY3d 706 [ 2006][internal quotation marks omitted]; see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). As the respondents presented expert testimony to the effect that the defendant Dr. Luigi Capobianco did not depart from good and accepted medical practice in failing to refer the decedent to a cardiologist, the evidence was legally sufficient to support the verdict.
Moreover, the court providently exercised its discretion in denying the plaintiffs motion to set aside the verdict as against the weight of the evidence. A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached the verdict on any fair interpretation of the evidence, and the trial court’s disposition of such a motion is entitled to great deference (see Leha v Yonkers Gen. Hosp., 22 AD3d 809 [2005]; Nicastro v Park, 113 AD2d 129, 137 [1985]).
The plaintiff’s remaining contentions are without merit. Miller, J.P., Luciano, Lunn and Dillon, JJ., concur.